United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1338
Issued: October 15, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 21, 2014 appellant filed a timely appeal from the December 16, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s left thumb arthritis and bilateral carpal tunnel syndrome
are causally related to his federal employment.
FACTUAL HISTORY
On October 31, 2013 appellant, a 45-year-old rural mail carrier, filed an occupational
disease claim alleging that his carpal tunnel syndrome was the result of his federal employment.

1

5 U.S.C. § 8101 et seq.

He indicated that he first became aware of his condition and that it may be causally related to his
employment, on January 31, 2013.
Appellant stated that he worked as a carrier from 1994 to 2007. After injuries in other
cases, he helped in the office from 2007 to 2010. On September 21, 2010 the employing
establishment removed appellant from those duties and sent him home, as productive work was
no longer available for him. Appellant finished his Business Administration degree. While in
his first semester, which was the spring of 2011, he had some problems with his neck and mostly
his left hand. Appellant stated that it was while having an electromyogram for his neck that his
bilateral carpal tunnel syndrome was identified. He stated that for years he had problems with
his hands falling asleep.
Dr. Scott M. Wein, a Board-certified orthopedic surgeon specializing in surgery of the
hand, saw appellant on October 16, 2013 for evaluation of bilateral hand numbness and left hand
pain. Appellant was also treated by another physician for carpal tunnel syndrome. An
electrodiagnostic study in January 2013 showed a moderate degree of median neuropathy on the
left, mild on the right. Dr. Wein noted that appellant was formerly employed as a rural mail
carrier and had been out of work since 2010. Appellant was also treated for bilateral shoulder
problems with surgery. He had intermittent numbness and tingling in the forearm and hands
bilaterally for 10 years or so. Appellant also complained of pain along the base of his left thumb.
Dr. Wein noted that appellant’s job had entailed quite a bit of lifting packages and such with his
left hand. Appellant’s paresthesias were aggravated by driving, and as a mail carrier, he drove
up to five hours a day.
X-rays showed moderate arthritic changes to the left thumb carpometacarpal (CMC)
joint. Carpal tunnel compression test was positive bilaterally. Dr. Wein diagnosed left thumb
CMC joint arthritis and bilateral carpal tunnel syndrome. He remarked: “I do think that his
former occupation as a mail carrier, which requires prolonged driving and repetitive hand use for
sorting and such, would predispose him to both conditions.”
In a decision dated December 16, 2013, OWCP denied appellant’s occupational disease
claim. Appellant indicated that he first became aware of his condition on January 31, 2013,
almost three years after he stopped working. He noticed problems with his neck and mostly his
left hand after being sent home and while he was completing his business degree. Dr. Wein
believed that employment as a rural carrier may have predisposed appellant, but he did not
address intervening events, such as completing his degree and not having worked in three years.
OWCP therefore found that appellant had not established the element of performance of duty.
The evidence was insufficient to establish that the claimed injury arose in the course of federal
employment and within the scope of compensable factors.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
2

5 U.S.C. § 8102(a).

2

employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.3
Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,5 must be
one of reasonable medical certainty,6 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.7
ANALYSIS
OWCP has denied appellant’s occupational disease claim because the evidence was
insufficient to establish that the claimed injury arose in the course of federal employment. It
based this finding on evidence that, notwithstanding the duties appellant performed as a rural
mail carrier through 2007 and in his limited-duty assignment through 2010, he did not become
symptomatic in his neck or left hand until approximately six months after he was sent home and
was thus no longer exposed to the implicated employment factors. It was not until January 2013,
when he underwent an EMG for his neck pain, that his bilateral carpal tunnel syndrome was
identified.
As OWCP does not dispute the duties appellant performed in his federal employment, he
has met his burden to establish that he experienced a specific event, incident or exposure
occurring at the time, place and in the manner alleged. The question that remains is whether
those work activities caused the left thumb arthritis and bilateral carpal tunnel syndrome for
which he seeks compensation.
There is only one medical report that addresses the issue. When he saw appellant on
October 16, 2013, Dr. Wein, the attending orthopedic surgeon, noted that appellant was formerly
employed as a rural mail carrier and had been out of work since 2010. He noted that appellant’s
job entailed quite a bit of lifting packages and such with his left hand. Appellant’s paresthesias
were aggravated by driving, and as a mail carrier, he drove up to five miles a day. It was
Dr. Wein’s opinion that appellant’s former occupation, which required prolonged driving and
repetitive hand use for sorting and such, would predispose him to both left thumb CMC joint
arthritis and bilateral carpal tunnel syndrome.
3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

3

Dr. Wein supported appellant’s occupational disease claim, but failed to explain how
lifting packages or driving or sorting mail could have caused arthritis or carpal tunnel syndrome.
He did not point to any evidence in the record that convinced him the activities appellant
performed as a rural mail carrier until 2007 had, in fact, caused the current conditions.
Sound medical reasoning is particularly needed in this regard, as it appears from
appellant’s statements that he was not actually symptomatic with neck or hand pain until the
spring of 2011, about four years after he last worked as a carrier. During his first educational
semester that year, as he pursued his business degree, he had some problems with his neck and
mostly his left hand. It was in January 2013, while having an electromyogram for his neck, that
appellant’s bilateral carpal tunnel syndrome was identified. Dr. Wein did not explain how, the
diagnosed condition was related to employment duties nor did he address nonwork activities in
the intervening period which could have been causative. He did not address, for instance,
whether appellant’s pursuit of a degree involved the repetitive use of his hands for typing.
Dr. Wein’s opinion is insufficient. The temporal relationship between the duties
appellant performed as a carrier until 2007, or the duties he performed in his limited-duty
assignment until 2010, and the later expression of his diagnosed conditions is not sufficient to
establish causal relationship. The Board finds that Dr. Wein’s opinion lacks the sound medical
reasoning required by the circumstances of the case to establish this critical element.
Accordingly, the Board finds that appellant has not met his burden of proof. The Board affirms
OWCP’s December 16, 2013 decision denying his occupational disease claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden to establish that his left thumb
arthritis and bilateral carpal tunnel syndrome are causally related to his federal employment.

4

ORDER
IT IS HEREBY ORDERED THAT the December 16, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 15, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

